Citation Nr: 1518278	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  04-29 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1, 1974, to December 10, 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2011, the Board denied service connection for a psychiatric disability. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which granted the parties' joint motion for remand in a December 2012 Order, vacating the Board's decision and remanding the matter to the Board for further action.  In September 2013, December 2013, and August 2014 the Board remanded the case for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

A review of the claims file reveals that a remand is unfortunately once again necessary before a decision on the merits of the claim can be reached.  

In correspondence dated in February 2015, the Veteran submitted a statement to the Board and requested a hearing.  The Board notes that the Veteran did not specify whether he wanted a Travel Board or video conference hearing at that time.  

Because the Veteran's request for a hearing remains outstanding, a remand is necessary in order to afford the Veteran due process.  

The Veteran is also informed that it is his duty to attend the scheduled Board hearing, and any further failure to do so without providing good cause may result in his hearing request being considered withdrawn.

Accordingly, the case is REMANDED for the following action:

Contact the Veteran and determine whether he wants to testify at a Travel Board or Board video conference hearing.  Thereafter, schedule the Veteran for the desired hearing (Travel Board or Board video conference).  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing has been held, or if the Veteran cancels or fails to report for the hearing, return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

